 Case 1:19-cr-10041-JDB Document 155 Filed 01/02/20 Page 1 of 4         PageID 547



              IN THE UNITED STATES DISTRICT COURT
             FOR THE WESTERN DISTRICT OF TENNESSEE
                        EASTERN DIVISION

UNITED STATES OF AMERICA,

v.                                                 INDICTMENT NO.

CHARLES ALSTON, M.D., et al.,                      1:19-CR-10041-JDB

       Defendants.

                         MOTION TO CONTINUE TRIAL

      COMES NOW, Defendant Charles Alston (“Defendant”), by and through

undersigned counsel, and respectfully requests this Court to continue the trial,

currently set for 1/6/2020. Defendant shows this Court the following:

                                          1.

      Defendant Alston’s trial is currently set for 1/6/2020.

                                          2.

      Undersigned Counsel’s (Mr. Arora) aunt is in very critical condition at

Northside Hospital in Atlanta, GA. She is currently on a ventilator and an induced

coma. Mr. Arora is requesting a 30-day continuance.

                                          3.

      Undersigned Counsel has consulted with both AUSA Jillian Willis and Mr.

Leslie Ballin, Counsel for Co-defendant Petway, and there are no objections.




                                    Page 1 of 4
 Case 1:19-cr-10041-JDB Document 155 Filed 01/02/20 Page 2 of 4          PageID 548



      Wherefore, Defendant respectfully requests this Court to continue this trial for

at least 30 days.

      Respectfully submitted this 2nd day of January 2020.

                                                    /s/ Manubir S. Arora
                                                    MANUBIR S. ARORA
                                                    Georgia Bar No. 061641
                                                    75 W Wieuca Rd. NE
                                                    Atlanta, Georgia 30342
                                                    Office (404) 881-8866
                                                    Facsimile (404) 865-3525
                                                    manny@aroralascala.com

                                                    /s/ Worrick Robinson
                                                    WORRICK ROBINSON
                                                    Tennessee Bar No. 015009
                                                    446 James Robertson Pkwy
                                                    Suite 200
                                                    Nashville, TN 37219
                                                    Office (615) 726-0900
                                                    wrobinson@rrylaw.com




                                    Page 2 of 4
 Case 1:19-cr-10041-JDB Document 155 Filed 01/02/20 Page 3 of 4        PageID 549



             IN THE UNITED STATES DISTRICT COURT
            FOR THE WESTERN DISTRICT OF TENNESSEE
                       EASTERN DIVISION

UNITED STATES OF AMERICA,

v.                                                INDICTMENT NO.

CHARLES ALSTON, M.D., et al.,                     1:19-CR-10041-JDB

      Defendants.

                         CERTIFICATE OF SERVICE

     I hereby certify that I have this day served a copy of the within and foregoing

MOTION TO CONTINUE TRIAL upon all parties involved via the federal e-filing

system.

     This 2nd day of January 2020.

                                                   /s/ Manubir S. Arora
                                                   MANUBIR S. ARORA
                                                   Georgia Bar No. 061641
                                                   75 W Wieuca Rd. NE
                                                   Atlanta, Georgia 30342
                                                   Office (404) 881-8866
                                                   Facsimile (404) 865-3525
                                                   manny@aroralascala.com

                                                   /s/ Worrick Robinson
                                                   WORRICK ROBINSON
                                                   Tennessee Bar No. 015009
                                                   446 James Robertson Pkwy
                                                   Suite 200
                                                   Nashville, TN 37219
                                                   Office (615) 726-0900
                                                   wrobinson@rrylaw.com

                                   Page 3 of 4
 Case 1:19-cr-10041-JDB Document 155 Filed 01/02/20 Page 4 of 4      PageID 550



              IN THE UNITED STATES DISTRICT COURT
             FOR THE WESTERN DISTRICT OF TENNESSEE
                        EASTERN DIVISION

UNITED STATES OF AMERICA,

v.                                               INDICTMENT NO.

CHARLES ALSTON, M.D., et al.,                    1:19-CR-10041-JDB

       Defendants.

                      CERTIFICATE OF CONSULTATION

      I hereby certify that on this day (1/2/2020), opposing counsel was contacted

via electronic mail and informed of Defendant’s intention of filing the within and

foregoing MOTION TO CONTINUE TRIAL, and on this day (1/2/2020), counsel

for the Government has no objections to the motion.

                                                  /s/ Manubir S. Arora
                                                  MANUBIR S. ARORA
                                                  Georgia Bar No. 061641
                                                  75 W Wieuca Rd. NE
                                                  Atlanta, Georgia 30342
                                                  Office (404) 881-8866
                                                  manny@aroralascala.com

                                                  /s/ Worrick Robinson
                                                  WORRICK ROBINSON
                                                  Tennessee Bar No. 015009
                                                  446 James Robertson Pkwy
                                                  Suite 200
                                                  Nashville, TN 37219
                                                  Office (615) 726-0900
                                                  wrobinson@rrylaw.com



                                   Page 4 of 4
